         Case 5:20-cv-00886-KG-JHR Document 5 Filed 01/06/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ISRAEL BACA,

        Petitioner,

v.                                                                     Civ. No. 20-cv-886 KG-JHR
                                                                       CR. No. 18-cr-3067 KG-JHR

UNITED STATES OF AMERICA,

        Respondent.
                                              ORDER
        THIS MATTER is before the Court on Petitioner Israel Baca’s Motion of Notice and

Request, [Doc. 4], filed January 4, 2021. Having thoroughly reviewed the parties’ submission and

the relevant law, the Court grants the Motion.

        On August 31, 2020, Petitioner filed a Motion to Vacate Convictions Under 28 U.S.C. §

2255. [Doc. 1]. Respondent was ordered to Answer by January 15, 2021. [Doc. 3]. On January 4,

2021, Petitioner filed the Motion of Notice and Request currently before the Court. [Doc. 4].

        In the current Motion, Petitioner notified the Court that he intends to file a Motion for Leave

to Supplement and Amend his § 2255 motion. [Doc. 4, p. 3]. Petitioner asks the Court to stay the

proceedings and order Respondent to only answer after Petitioner filed his supplement. [Doc. 4,

pp. 2-3]. Petitioner requests a stay due to USP Florence’s response to the COVID-19 pandemic

which includes, among other things, limitations on Petitioner’s ability to access the law library.

[Doc. 4, pp. 2, 7].

        Courts have inherent authority to, among other things, regulate their docket and promote

judicial efficiency. Martinez v. IRS, 744 F.2d 71, 73 (10th Cir. 1984). In the interest of justice and

in light of Petitioner’s current lack of access to the law library, the Court grants Petitioner’s Motion

of Notice and Request.
        Case 5:20-cv-00886-KG-JHR Document 5 Filed 01/06/21 Page 2 of 2



       IT IS THEREFORE ORDERED that Petitioner’s Motion of Notice and Request [Doc. 4]

is GRANTED as follows: Petitioner may file an amended petition on or before February 8, 2021;

Respondent shall file an answer on or before March 10, 2021.



                                                   ____________________________________
                                                   JERRY H. RITTER
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
